PER CURIAM.
The appellee Lester R. Witherspoon incurred certain serious injuries during the course of his- employment. He engaged the appellant Michael M. Tobin, an attorney licensed to practice law in Florida, to file a claim therefor on his behalf for workmen’s compensation benefits. The attorney failed to file such claim within the time allowed therefor by law. Based on that neglect, to recover for his consequent losses, Wither-spoon filed this malpractice action against Tobin and his insurer. On trial of the cause, a jury verdict was rendered in favor of the plaintiff in which the amount of damages awarded was $143,000.00. Judgment was entered thereon. A motion of the defendants for a new trial was denied, and they appealed.
Appellants contend the damages awarded by the verdict did not have the support of substantial competent evidence, and that some circumstances at the trial and certain improper final argument by plaintiff’s attorney amounted to prejudice to defendants for which a new trial should have been granted. Upon consideration thereof in the light of the record, briefs and argument, we find such contentions of the appellants to be without merit, and hold that no reversible error has been made to appear.
Affirmed.